DETAILED ACTION
Brief Summary
This is a non-final Office action addressing U.S. Application No. 15/840,065.
On June 18, 2020, a non-final Office action was mailed in which the objections/rejections that were based on incorrect assignee identification information were withdrawn, however the prior art rejections were maintained as the applicants arguments toward the prior art were found unpersuasive.
	On September 14, 2020, the Applicant filed their response to the June 18 Office action. That response included amendments to independent claims 1 and 5 and arguments concerning the newly added limitations.
	On November 6, 2020 a final Office action was mailed in which claims 1-5 were rejected as being obvious over Martin in view of Perez and further in view of McQuaid.
	On January 6, 2021 the Applicant filed a Response after Final Rejection responsive to the November 6 Office action. That response included a proposed amendment to claims 1 and 5. The Response after Final was denied entry in an Advisory Action mailed January 28, 2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 6, 2021 has been entered.

Response to Arguments
Applicant’s arguments, see pages 5-7 of the Remarks, filed January 6, 2021, with respect to the rejection(s) of claims 1-5 under 35 USC § 103 have been fully considered and are persuasive. Those art rejections have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of a new prior art reference to DelloStritto et al. (U.S. Pub. No. 2008/0134133) discovered during while updating the search of the prior art for the newly added limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Martin et al. (U.S. Pub. No. 2011/0172550 hereinafter “Martin” which claims priority to provisional application 61/227,187 hereinafter “the ‘187 provisional”) in view of Perez (U.S. Pub. No. 2003/0167320) and further in view of DelloStritto et al. (U.S. Pub. No. 2008/0134133 hereinafter “Dellostritto”).

 Referring to claim 1, Martin teaches a non-transitory computer-readable storage medium encoding instructions that, when executed by a processor (see paragraph 212, “Some embodiments of the present invention include various steps, some of which may be performed by hardware components or may be embodied in machine-executable instructions.” See also paragraph 84 of the ‘187 provisional), cause the processor to perform steps comprising: 
loading, at a computing device, a vitals plug-in module (item 1308 in figure 13), the vitals plug-in module providing additional functionality for the computing device, (paragraph “A medical device plug-in may be a .NET assembly that is dynamically loaded by the communications engine 1104 which provides transport independent data communications services for a particular type of medical device, for example ZOLL M/E-Series ZOLLModem or ZOLL E-Series DUN.”; paragraph 64 of the ‘187 provisional);
using the vitals plug-in module to communicate with a medical device to facilitate vitals measurement acquisition of physiological information from a patient (paragraph 164, “…provides transport independent data communications services for a particular type of medical device…”; paragraph 64 of the ‘187 provisional), wherein the medical device is selected from the group consisting of a pulse oximeter, an electrocardiography device and a spirometer (paragraph 108, “The patient monitoring device 106 may be, for example, a defibrillator device with electrodes and/or sensors configured for attachment to the patient 116 to monitor heart rate and/or to generate electrocardiographs ("ECG's"), according to embodiments of the present invention.”; paragraph 30 of the ‘187 provisional); 
using the vitals plug-in module to command the medical device to obtain the physiological information from the patient (paragraph 116, “FIG. 4 illustrates a graphical user interface displayed when the user selects the patient monitoring button 204 of the menu template, according to embodiments of the present invention.”; paragraph 38 of the ‘187 provisional); 
receiving data associated with the physiological information from the medical device at the computing device (paragraph 116, “FIG. 4 displays information received by the BOA device 104 from a patient monitoring device 106 that is a Zoll E-Series® defibrillator.”; paragraph 38 of the ‘187 provisional); and 
displaying the data associated with the physiological information at the computing device (paragraph 116, “The display includes a vertical vital signs section 402, a horizontal vital signs summary section 404, a graphical section 406, and interpretation section 414, according to embodiments of the present invention. The vertical vital signs section 402 includes one or more fields indicating a condition of the patient 116 to which the device 106 is attached. For example, the vital signs section 402 includes a heart rate field, a respiration rate field, a blood pressure field, a blood oxygen level field, and an end-tidal carbon dioxide level field. Each field may include a visual indication of a further subset of information. For example, the heart rate field may include a numerical indication 408 of the heart rate, a time indication 410 reflecting the time that the measurement was taken or derived, and a historical graph 412 indicating generally how the heart rate has increased or decreased since the first measurement or a predetermined time, according to embodiments of the present invention.”; paragraph 38 of the ‘187 provisional.).
Martin fails to explicitly teach the loading of the plug-in comprises “registering” the vitals plug-in at the computing device, wherein registering the vitals plug-in is performed without upgrading or reprogramming the computing device.
Perez teaches, in an analogous system, computing devices registering plug-ins without upgrading or reprogramming the computing device (paragraph 5, “Embodiments of the present invention provide a mechanism for a plug-in application to register with a web-based management console to extend the functionality of the management console. The registration is easily performed and does not require modification of the code in the management console.”)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Martin with the above teachings of Perez. One of ordinary skill would have been motivated to make such modification in order to extend the functionality of the computing device of Martin as suggested by Perez.  Additionally, 
The combination of Martin and Perez fails to teach the limitations of registering new information schema by the vitals plug-in module that define a format for new vital signs measurements received at the computing device from the medical device, and registering new classes by the vitals plug-in module that define classification schemes for the new vital signs measurements received at the computing device from the medical device, wherein each of the new classes define a class-based model using a taxonomy that logically groups attributes and operations that are common to all members of the class-based model.
DelloStritto teaches, in an analogous system, registering new information schema by the vitals software module that define a format for new vital signs measurements received at the computing device from the medical device (see paragraph 204, “Applications may display the DMOIB information based upon attributes for each value found in the dictionary may then be applied to each value.”, see also paragraph 205, “For systolic information 1545 the scale might be 0.01. The scale value may be multiplied with the encoded data to produce properly formatted data. For example, the value in the systolic item may be encoded in a 16 bit numeric as 12,000, for example, with no precision (decimal). When multiplied by the scale factor 0.01, a value of 120.00 may result. Due to floating point encoding sizes and arithmetic differences between processors, precision data may normally be sent as integer values requiring a scale conversion.” See also figure 8K). 
Dellostritto further teaches registering new classes by a vitals software module that define classification schemes for new vital signs measurements received at a computing device from the medical device, wherein each of the new classes defines a class-based model using a taxonomy that logically groups attributes and operations that are common to members of the class-based model (see paragraph 88, “Embodiments of the present invention may include mechanisms to define information and messaging according to taxonomic classifications. A taxonomy may define standard types of MOMP and MOIB framework elements or dynamic types of MOMP and MOIB framework elements that depend on self-description to function.”, see also paragraph 92, “Dynamic atoms may be objects in a particular family of the taxonomy, as described below, which use self-description in the form of a transferable data dictionary based on MOMP and MOIB structures and nomenclature to achieve interoperable network communications. A message received by any device or hardware in a networked system may identify the data dictionary with which the message is associated.”, and see also paragraph 95, “Semantic class-based modeling utilizing taxonomy can minimize the complexity of data description management by limiting, categorizing, and logically grouping information management (symbols) and operational functions (messages) into families that contain both static and dynamic elements.”).
DelloStritto is combinable with Martin because Dellostritto is directed toward generating source code (software) for new medical device based on XML formatted data, exactly the same types of medical devices and corresponding software as disclosed by Martin. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the combination of Martin and Perez with the above teachings of DelloStritto. One of ordinary skill would have been motivated to make such modification in order to reduce costs and burden on device manufacturers by them to define models of information that are differentiated while still allowing for interoperability which is more flexible than traditional standards-based approaches as suggested by Dellostritto (See paragraph 46).

Referring to claim 2, Martin as modified by Perez and Dellostritto teaches the non-transitory computer-readable storage medium of claim 1 (as shown above), and Martin further teaches encoding instructions that, when executed by a processor, further cause the processor to perform the step of operating within a workflow, the workflow being defined by the vitals plug-in module (see figures 14 and 15). 
    
Referring to claim 3, Martin as modified by Perez and Dellostritto teaches the non-transitory computer-readable storage medium of claim 1 (as shown above), and Martin further teaches encoding instructions that, when executed by a processor, further cause the processor to perform the step of displaying a user interface, the user interface being provided by the vitals plug-in module (figure 4 and paragraph 116; paragraph 38 of the ‘187 provisional). 
    
Referring to claim 4, Martin as modified by Perez and Dellostritto teaches the non-transitory computer-readable storage medium of claim 1 (as shown above), and Martin further “According to embodiments of the present invention, the enterprise storage server 126 receives EMS device information from BOA device 104 and stores it in database 130 along with an authenticated time stamp and an identifier associating the information with a particular EMS device and/or a particular EMS vehicle. In this way, data from multiple vehicles and/or multiple devices may be accessed by the enterprise user 124.”; paragraph 56 of the ‘187 provisional).
    
Referring to claim 5, Martin teaches a method for extending a functionality of a computing device programmed to obtain physiological measurements from a patient (paragraph 212, “Some embodiments of the present invention include various steps, some of which may be performed by hardware components or may be embodied in machine-executable instructions.”; paragraph 84 of the ‘187 provisional), the method comprising: 
loading, at the computing device, a vitals plug-in module (item 1308 in figure 13), the vitals plug-in module providing “A medical device plug-in may be a .NET assembly that is dynamically loaded by the communications engine 1104 which provides transport independent data communications services for a particular type of medical device, for example ZOLL M/E-Series ZOLLModem or ZOLL E-Series DUN.”; paragraph 64 of the ‘187 provisional); 
displaying a user interface, the user interface being provided by the vitals plug-in module, the user interface being configured to facilitate acquiring data (paragraph 116, “FIG. 4 illustrates a graphical user interface displayed when the user selects the patient monitoring button 204 of the menu template, according to embodiments of the present invention.”; paragraph 38 of the ‘187 provisional); 
operating within a monitoring workflow, the workflow being provided by the vitals plug-in module, wherein the monitoring workflow obtains a series of measurements of one or more physiological parameters of the patient (figures 14 and 15); 
using the vitals plug-in module to communicate with a medical device to facilitate vitals measurement acquisition of physiological information from a patient (paragraph 164, “…provides transport independent data communications services for a particular type of medical device…”; paragraph 64 of the ‘187 provisional), wherein the medical device is selected from the group consisting of a pulse oximeter, an electrocardiography device and a spirometer (paragraph 108, “The patient monitoring device 106 may be, for example, a defibrillator device with electrodes and/or sensors configured for attachment to the patient 116 to monitor heart rate and/or to generate electrocardiographs ("ECG's"), according to embodiments of the present invention.”; paragraph 30 of the ‘187 provisional); 
using the vitals plug-in module to command the medical device to obtain the physiological information directly from the patient (paragraph 116, “FIG. 4 illustrates a graphical user interface displayed when the user selects the patient monitoring button 204 of the menu template, according to embodiments of the present invention.”; paragraph 38 of the ‘187 provisional); 
receiving data associated with the physiological information from the medical device at the computing device (paragraph 116, “FIG. 4 displays information received by the BOA device 104 from a patient monitoring device 106 that is a Zoll E-Series® defibrillator.”; paragraph 38 of the ‘187 provisional);
“The display includes a vertical vital signs section 402, a horizontal vital signs summary section 404, a graphical section 406, and interpretation section 414, according to embodiments of the present invention. The vertical vital signs section 402 includes one or more fields indicating a condition of the patient 116 to which the device 106 is attached. For example, the vital signs section 402 includes a heart rate field, a respiration rate field, a blood pressure field, a blood oxygen level field, and an end-tidal carbon dioxide level field. Each field may include a visual indication of a further subset of information. For example, the heart rate field may include a numerical indication 408 of the heart rate, a time indication 410 reflecting the time that the measurement was taken or derived, and a historical graph 412 indicating generally how the heart rate has increased or decreased since the first measurement or a predetermined time, according to embodiments of the present invention.”; paragraph 38 of the ‘187 provisional); 
displaying a report, the report incorporating the data, the report being generated from a report template defined by the vitals plug-in module (figure 4 and paragraph 117, “A horizontal vital signs summary section 404 indicates, for example, the numerical values represented simultaneously in the vertical vital signs section 402, according to embodiments of the present invention. The graphical section 406 includes a visual representation of an electrocardiograph, such as that acquired from a twelve-lead sensor placement on the patient 116, according to embodiments of the present invention.”; paragraph 39 of the ‘187 provisional); and 
transferring the data to a central repository (paragraph 134, “According to embodiments of the present invention, the enterprise storage server 126 receives EMS device information from BOA device 104 and stores it in database 130 along with an authenticated time stamp and an identifier associating the information with a particular EMS device and/or a particular EMS vehicle. In this way, data from multiple vehicles and/or multiple devices may be accessed by the enterprise user 124.”; paragraph 56 of the ‘187 provisional.). 
Martin fails to explicitly teach loading the plug-in comprises “registering” the vitals plug-in at the computing device.
Perez teaches, in an analogous system, a computing device registering a plug-in (paragraph 5, “Embodiments of the present invention provide a mechanism for a plug-in application to register with a web-based management console to extend the functionality of the management console.”)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Martin with the above teachings of Perez.  One of ordinary skill would have been motivated to make such modification in order to extend the functionality of the computing device of Martin as suggested by Perez.  Additionally, such a modification would be merely using a known technique of loading plug-ins as shown by Perez to improve a similar computing device (i.e. the BOA) as shown in Martin in the same way (see MPEP 2143).
The combination of Martin and Perez fails to teach the limitations of registering new information schema by the vitals plug-in module that define a format for new vital signs measurements received at the computing device from the medical device; and registering new classes by the vitals plug-in module that define classification schemes for the new vital signs measurements received at the computing device from the medical device wherein each of the new classes define a class-based model using a taxonomy that logically groups attributes and 
DelloStritto teaches, in an analogous system, registering new information schema by the vitals software module that define a format for new vital signs measurements received at the computing device from the medical device (see paragraph 204, “Applications may display the DMOIB information based upon attributes for each value found in the dictionary may then be applied to each value.”, see also paragraph 205, “For systolic information 1545 the scale might be 0.01. The scale value may be multiplied with the encoded data to produce properly formatted data. For example, the value in the systolic item may be encoded in a 16 bit numeric as 12,000, for example, with no precision (decimal). When multiplied by the scale factor 0.01, a value of 120.00 may result. Due to floating point encoding sizes and arithmetic differences between processors, precision data may normally be sent as integer values requiring a scale conversion.” See also figure 8K). 
Dellostritto further teaches registering new classes by a vitals software module that define classification schemes for new vital signs measurements received at a computing device from the medical device, wherein each of the new classes defines a class-based model using a taxonomy that logically groups “Embodiments of the present invention may include mechanisms to define information and messaging according to taxonomic classifications. A taxonomy may define standard types of MOMP and MOIB framework elements or dynamic types of MOMP and MOIB framework elements that depend on self-description to function.”, see also paragraph 92, “Dynamic atoms may be objects in a particular family of the taxonomy, as described below, which use self-description in the form of a transferable data dictionary based on MOMP and MOIB structures and nomenclature to achieve interoperable network communications. A message received by any device or hardware in a networked system may identify the data dictionary with which the message is associated.”, and see also paragraph 95, “Semantic class-based modeling utilizing taxonomy can minimize the complexity of data description management by limiting, categorizing, and logically grouping information management (symbols) and operational functions (messages) into families that contain both static and dynamic elements.”).
DelloStritto is combinable with Martin because Dellostritto is directed toward generating source code (software) for new medical device based on XML formatted data, exactly the same types of medical devices and software disclosed by Martin. It .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following reference is cited to further show the state of the art as it pertains to the Applicant’s invention:
U.S. Pub. No. 2008/0168083 to Westerinen et al. teaches a method and system for taxonomy object modeling.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERON J SORRELL whose telephone number is (571)272-4160.  The examiner can normally be reached on M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on 571-270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/ERON J SORRELL/     Primary Examiner, Art Unit 3992                                                                                                                                                                                                   

Conferees:
/CHARLES R CRAVER/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        /M.F/Supervisory Patent Examiner, Art Unit 3992